Title: To Thomas Jefferson from Samuel Brown, 30 May 1824
From: Brown, Samuel
To: Jefferson, Thomas

Dear Sir.  Philadelphia  May 30th 1824I am informed, that my friend Dr Bache will be a candidate for the chair of chemistry, in the University of Virginia, which is about to be organized. Having lately had the pleasure of attending one of the Doctors Lectures, in this City, I feel it my duty to state that the neatness of his Expts & the clear arrangment of his subject as well as the perspecuity of his language brought to my recollection my revered preceptor the late Doctor Black of Edengh. Indeed I am fully persuaded that with due encouragement Dr Bache will  become a distinguished teacher of this Branch of Science. All his habits are moral & his dispositions amiable.I have regreted much, that we have not been able to call him to our Medical School at Lexington.With profound respect Yr Mo ObtSam Brown